Citation Nr: 1708902	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  09-47 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for vision impairment, as a residual of acid burns.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1978.  A January 1979 administrative decision ruled that the Veteran's period of service from August 1972 to August 1976 was considered honorable and the period from August 1976 to July 1978 was considered dishonorable, rending the Veteran ineligible for benefits for any disability that is determined to be incurred during the dishonorable period. 

This case comes before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared at a Travel Board hearing at the RO in November 2010 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

In March 2014, this issue was remanded by the Board for further development.  The March 2014 decision also denied the Veteran's claims for entitlement to service connection for posttraumatic stress disorder (PTSD) and residuals of an appendectomy.  The issue of service connection for a visual impairment returned to the Board in July 2016 and was remanded again for development.  

The issue was readjudicated in a September 2016 Supplement Statement of the Case (SSOC), and is now properly before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's July 2016 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

In particular, the July 2016 remand order to obtain an addendum opinion regarding the nature and etiology of the Veteran's visual impairment was not substantially completed.  While the AOJ did obtain an addendum opinion in September 2016, the opinion is inadequate for the purposes of adjudicating the claim because it is internally inconsistent.  In the rationale to support the opinion regarding direct service connection for the Veteran's visual impairment, the clinician states that it is at least as likely as not that the Veteran's visual impairment was worsened beyond its natural progression.  However, the next opinion provided states the Veteran's condition was not aggravated beyond its natural progression.  The clinician also stated that when comparing the Veteran's April 2006 examination to that which was identified in service, it is consistent with the natural progression of his visual impairment.  As the opinion is internally inconsistent, it is not adequate for adjudicating the issue before the Board and a remand is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA undertakes either to provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

The Board notes, however, that generally refractive errors of the eye are not diseases or injuries for VA disability compensation purpose, and, therefore, are not subject to service connection.  See38 C.F.R. §§ 3.303(c), 4.9 (2016); see also Terry v. Principi, 340 F.3d 1378 (2003); Palczewski v. Nicholson, 21 Vet.App. 174, 179 (2007); Morris v. Shinseki, 678 F.3d 1346, 1352-54 (2012).  Nevertheless, service connection may be granted for additional disability that is a result of a superimposed disease or injury during active service.  VAOPGCPREC 82-90 (July 18, 1990); see also Carpenter v. Brown, 8 Vet.App. 240, 245 91995).  As such the VA addendum opinion needs to determine whether the Veteran's bilateral refractive error was aggravated beyond the natural progression of the disease by the Veteran's active duty service. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA or private medical records.

2.  After undertaking the above development, the Veteran's claims file should be forwarded to the examiner who provided the September 2016 opinion, or a suitable substitute, to provide an addendum opinion on the etiology of the Veteran's visual impairment.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

Based on examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  For the Veteran's bilateral refractive error, state whether it is at least as likely as not (50 percent or greater likelihood) that there was a super imposed injury, event, or disease in active service that aggravated (i.e., chronically worsened) the bilateral refractive error beyond the natural progression of the disease.

b.  Identify any other visual impairment that is currently manifested or is indicated in the evidence of record at any time from approximately June 2007. 

c.  For each additional visual impairment identified state whether it is at least as likely as not (50 percent or greater likelihood) that the visual impairment began in or is related to active service, to include any residuals from the Veteran's in-service battery acid incident.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical questions to the extent possible: 
(1) identify the baseline manifestations of the Veteran's bilateral refractive error found prior to aggravation; and 
(2) identify the increased manifestations which, in the examiner's opinion, that are proximately caused by the Veteran's active service.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, a rationale should be provided for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




